 
PERSONAL EMPLOYMENT AGREEMENT
 
THIS PERSONAL EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into on
this 20th day of January, 2009, by and between Suspect Detection Systems (S.D.S)
Ltd. (Company number 51-353475-0) of Shoham, Israel (the “Company”), and Shabtai
Shoval (I.D. No. 057076986) of Habsor St. 121, Shoham, Israel (the “Executive”,
each of the Company and Executive shall be referred to hereinafter as a “Party”
and collectively the “Parties”);
 
WHEREAS, the Parties have entered into an Employment Agreement, dated September
20, 2006, (the “Previous Employment Agreement”); and
 
WHEREAS, the Parties wish to replace the Previous Employment Agreement in its
entirety with this Agreement and the Previous Employment Agreement shall be so
replaced upon execution by both Parties of this Agreement; and
 
WHEREAS, the Company wishes to continually employ the Executive, and the
Executive wishes to continually be employed by the Company pursuant to this
Agreement, from the Commencement Date (as such term is defined hereunder); and
 
WHEREAS, the Parties desire to set forth the terms and conditions of the
Executive's employment by the Company, as set forth below; and
 
WHEREAS, it is acknowledged that the Company’s parent company, PCMT Corporation
(“PCMT”), has agreed to guarantee the performance of all of the Company's
obligations under this Agreement but that such shall not relieve the Company in
any way of performing its obligations hereunder.
 
NOW, THEREFORE, in consideration of the mutual premises, covenants and other
agreements contained herein, the Parties hereby agree as follows:
 
General


1.           Position. The Executive shall serve in the position described in
Exhibit A attached hereto and the Executive's duties and responsibilities shall
include but not be limited to those duties and responsibilities customarily
performed by a person in a position set forth in Exhibit A. In such position,
the Executive shall report regularly and shall be subject to the direction and
control of the Company's Board of Directors (the “Board”). The Executive shall
perform his duties diligently, conscientiously and in furtherance of the
Company's best interests. The Executive agrees and undertakes to inform the
Company of any matter that may constitute a conflict of interest between the
Executive and the Company, immediately after becoming aware thereof. The
Executive shall comply with all the Company’s disciplinary regulations, work
rules, policies, procedures and objectives, as may be adopted by the Board from
time to time and shall keep and maintain the terms and conditions of this
Agreement in strict confidence.


2.           Extent of Employment and Additional Activities of Executive. The
Executive shall devote the necessary amount of time and attention to the
business of the Company required to perform his duties diligently,
conscientiously and in furtherance of the Company's best interests.

 
 

--------------------------------------------------------------------------------

 

Notwithstanding any of the provisions of this Agreement, the Parties hereto
acknowledge that the Executive has additional professional activities,
including, but not limited to, book publishing, TV productions, advance
explosive radioactive detection technologies, interests and board memberships in
other companies and may undertake new initiatives (the “Additional Activities”).
The Executive is entitled to pursue such Additional Activities provided that
these Additional Activities do not give rise to a conflict of interest with the
Company's business and that the Executive devotes the necessary amount of time
and attention to the business of the Company to perform his duties diligently,
conscientiously and in furtherance of the Company's best interests. Furthermore,
with respect to any Inventions (as defined in Exhibit B hereto) resulting from
the Executive's Additional Activities, if ever any doubt shall arise as to the
Executive’s rights or title in any of such Inventions (as defined in Exhibit B
hereto) and it shall be asserted that the Company (or any of its affiliates,
other than the Employee), allegedly, is the owner of any such rights or title,
then the Company hereby irrevocably transfers and assigns in whole to the
Executive without any further royalty or payment any and all rights, title and
interest in any and all such Inventions.


3.           Location. The Executive shall perform his duties hereunder at the
Company's facilities in Shoham, Israel. Furthermore, the Executive understands
that his position may involve significant domestic and international travel and
agrees to travel abroad from time to time if and as may be required pursuant to
the Executive's position.


4.           Executive's Representations and Warranties. The Executive
represents and warrants that the execution and delivery of this Agreement and
the fulfillment of its terms: (i) will not constitute a default under or
conflict with any agreement or other instrument to which he is a party or by
which he is bound; and (ii) do not require the consent of any person or entity.
 
Term of Employment
 
5.           Term. The Executive's employment by the Company pursuant to this
Agreement shall commence on the date set forth in Exhibit A (the "Commencement
Date"), and shall continue until it is terminated pursuant to the terms set
forth herein.


6.           Termination at Will. Either Party may terminate the employment
relationship hereunder at any time, without the obligation to provide any reason
or conduct any prior hearing, by giving the other Party a prior written notice
as set forth in Exhibit A (the "Notice Period").
For the avoidance of doubt and without derogating from Section 8 (a) hereof,
during the Notice Period, the employer-employee relationship between the Company
and the Executive shall continue to apply and as such the Company shall continue
to provide the Executive with his full compensation package (including use of a
car, mobile phone etc.).


Notwithstanding the length of the Notice Period provided under Exhibit A, it is
hereby agreed that, if, pursuant to a decision of the Board, the Company has
reached the "zone of insolvency", then the Executive shall be entitled to a
Notice Period pursuant to the terms of applicable law, but no less than thirty
(30) days.
 
 
-2-

--------------------------------------------------------------------------------

 

(a) The Company and Executive agree and acknowledge that the Company’s Severance
Contribution to the Insurance Scheme in accordance with Section 11 below, shall,
provided contribution is made in full, be instead of severance payment to which
the Executive (or his beneficiaries) is entitled with respect to the Salary upon
which such contributions were made and for the period in which they were made
(the “Exempt Salary”), pursuant to Section 14 of the Severance Pay Law 5713 –
1953 (the “Severance Law”). The Parties hereby adopt the General Approval of the
Minister of Labor and Welfare, which is attached hereto as Exhibit C. The
Company hereby forfeits any right it may have in the reimbursement of sums paid
by the Company into the Insurance Scheme, except: (i) in the event that
Executive withdraws such sums from the Insurance Scheme, other than in the event
of death, disability or retirement at the age of 60 or more; or (ii) upon the
occurrence of any of the events provided for in Sections 16 and 17 of the
Severance Law. Nothing in this Agreement shall derogate from the Executive’s
rights to severance payment in accordance with the Severance Law or agreement or
applicable ministerial order including the General Approval of the Minister of
Labor and Welfare, as set forth in this Section 6, in the event contributions to
the Insurance Scheme in accordance with Section 11 below have not been made in
full or in connection with remuneration other than the Exempt Salary, to the
extent such remuneration exists.


(b) Notwithstanding the foregoing, (i) in the event that the Company terminates
this Agreement, other than for Cause pursuant to Section 7 below, prior to the
completion of a three (3) year period following the Commencement Date (the
“Secured Period”), in addition to any amounts the Executive shall be entitled to
according to the Company's Severance Contribution to the Insurance Scheme or the
Severance Law and compensation during the Notice Period, upon the end of the
Notice Period, the Company shall pay the Executive a lump cash sum equal to the
Package Value (as defined below) multiplied by the number of months for which
the Salary would have been paid to the Executive during the period commencing
from the end of the Notice Period through the end of the Secured Period but for
such termination (the “Secured Period Parachute Payment”), and (ii) in the event
that the Executive terminates this Agreement at any time after 1 (one) year
following the Commencement Date or the Company terminates this Agreement, other
than for Cause pursuant to Section 7 below, following the end of the Secured
Period, upon the end of the Notice Period, the Company shall pay the Executive,
in addition to any amounts the Executive shall be entitled to according to the
Company’s Severance Contribution to the Insurance Scheme or the Severance Law
and compensation during the Notice Period, a lump cash sum equal to the Package
Value multiplied by six (6) but for such termination (the “Post Parachute
Payment”). “Package Value” means the aggregate gross sum of Salary, the
Company’s portion on account of the Insurance Scheme, the Company’s Education
Fund Contribution (as defined below) and the Company’s gross costs (including in
respect of any gross-up pursuant to Section 16) in respect of the Car (as
defined below) and the mobile phone provided to the Executive pursuant to
Section 17, for the last month of the Notice Period (however, the gross costs in
respect of the Car and the mobile phone for these purposes shall be deemed to be
the average monthly gross costs therefor during the six (6) month period prior
to the end of the Notice Period).


In the event that the effective tax rate (including income tax, deductions on
account of national insurance, health tax) on the Secured Period Parachute
Payment or the Post Period Parachute Payment is higher than the effective tax
rate (including income tax, deductions on account of national insurance, health
tax) on the Executive’s Salary and other benefits under this Agreement for the
last month of the Notice Period, the Company shall gross-up the Secured Period
Parachute Payment or the Post Period Parachute Payment, as the case may be, so
that after making all required deductions on account of said taxes (including
deductions applicable to additional sums payable under this sentence) the
Executive receives an amount equal to the sums he would have received on account
of the Secured Period Parachute Payment or the Post Period Parachute Payment, as
the case may be, had the effective tax rate thereon been no higher than the
effective tax rate that would have been applicable to the Executive’s Salary and
other benefits under this Agreement for the last month of the Notice Period.
 
 
-3-

--------------------------------------------------------------------------------

 

7.           Termination for Cause. The Company may immediately terminate the
employment relationship for Cause, and such termination shall be effective as of
the time of notice of the same. "Cause" means (a) conviction of any felony by
the Executive involving moral turpitude affecting the Company or its affiliates
or any crime involving fraud; (b) action taken by the Executive intentionally to
materially harm the Company or its affiliates; (c) embezzlement of funds of the
Company or its affiliates by the Executive; (d) falsification of the Company's
or its affiliates’ records or reports by the Executive; (e) any material breach
of the Executive's fiduciary duties or duties of care to the Company (except for
conduct taken in good faith) which, to the extent such breach is curable, has
not been cured by Executive within fifteen (15) days after its receipt of notice
thereof from Company containing a description of the breach or breaches alleged
to have occurred; (f) any material breach by the Executive of the Proprietary
Information, Assignment of Inventions and Non-Competition Agreement attached as
Exhibit B; (g) any material breach by the Executive of this Agreement which has
not been cured by Executive within fifteen (15) days after its receipt of notice
thereof from the Company containing a description of the breach or breaches
alleged to have occurred; and (h) any other act or omission by the Executive
that constitutes "cause" under the laws of the State of Israel or which
constitute circumstances that would not entitle Executive to severance payments
under the Severance Law.  In the event of termination for Cause, the Executive’s
entitlement to severance pay will be subject to Sections 16 and 17 of the
Severance Law.


8.           Notice Period; End of Relations.


(a) In any event of termination of employment by prior notice of either Party,
during the Notice Period, the Executive shall be obligated to continue to
discharge and perform all of Executive’s duties and obligations with the Company
and to take all steps, to ensure the orderly transition to any persons
designated by Company of all matters handled by the Executive during the course
of the Executive's employment with the Company. Notwithstanding the
aforementioned, by notifying the Executive concurrently with or at any time
after a termination notice is delivered by either Party hereto, the Company
shall be entitled to waive any and/or all of the Executive's services with the
Company during the Notice Period or any part thereof, provided that the Company
shall continue to pay the Executive his full compensation package (including use
of a car, mobile phone etc.) as if the Executive continued to be employed during
the Notice Period. Nothing in this Section 8(a) shall derogate from the other
terms and conditions of this Agreement, including Section 6(b) above.


(b) In the event of any termination of his employment, whether or not for Cause,
the Executive will promptly deliver to the Company, by the earlier of the end of
the Notice Period or the termination of the employer-employee relationship, or
upon the Company's written request, which ever comes first, or in the event the
Company has waived the Executive's services during the Notice Period pursuant to
Section 8(a) above, then upon the furnishing of a notice to the Executive to
that effect, (i) all documents, data, records and other information pertaining
to his employment or any Proprietary Information (as defined in Exhibit B) or
Company Inventions (as defined in Exhibit B), and (ii) any other equipment
belonging to the Company in the Executive’s possession, and the Executive will
not take with him any documents or data, or any reproduction or excerpt of any
documents or data, containing or pertaining to his employment or any Proprietary
Information or Company Inventions. For the sake of insuring compliance with this
Section 8(b), the Executive agrees and acknowledges that the Company shall have
the right and authority to inspect all computers, electronic devices, discs,
memory sticks and the like provided by the Company to the Executive or located
on the Company’s premises and to permanently delete any Company Information if
any such Company information is found thereon and the Executive hereby
undertakes to cooperate and insure such right by providing the Company with
access thereto upon request.
 
 
-4-

--------------------------------------------------------------------------------

 

Covenants


9.           Proprietary Information; Assignment of Inventions and
Non-Competition. Upon the execution of this Agreement, the Executive will
execute the Proprietary Information, Assignment of Inventions and
Non-Competition Agreement attached as Exhibit B hereto.


Exhibit B shall survive the expiration or other termination of this Agreement.


Special Agreement; Salary and Additional Compensation; Insurance


10.           (a) Special Agreement. It is agreed between the Parties that this
Agreement is a personal agreement, and that the position the Executive is to
hold with the Company is a senior position which requires a special measure of
personal trust, as such terms are defined in the Working Hours and Rest Law 5711
- 1951, as amended. The provisions of any collective bargaining agreement which
exist or shall exist do not, and will not, apply to the employment of the
Executive, whether such agreement was signed among the government, the General
Federation of Labor and Employers organizations, or any of such parties, or
whether signed by others, in relation to the field or fields of the business of
the Company or in relation to the position held by or the profession of the
Executive. In light of this relationship of trust, the provisions of the Working
Hours and Rest Law, or any other law which may apply, will not apply to the
performance by the Executive of his duties hereunder. Thus, the Executive may be
required, from time to time and according to the workload demanded of him, to
work beyond regular working hours and the Executive shall not be entitled to any
further compensation other than as specified in this Agreement and the
appendices hereto.


(b) Salary. The Company shall pay to the Executive as compensation for the
employment services an aggregate monthly gross salary base salary in the amount
set forth in Exhibit A (the "Salary"). In addition, the Company shall pay the
Executive for any and all daily travel costs to which he may be entitled under
any applicable law. The Salary shall be paid not later than the 9th day of each
month with respect to the preceding month, in accordance with the Company's
payroll practices. The Company shall deduct from the Salary all national
insurance fees, health insurance fees, income tax and any other amounts required
by law, and shall provide the Executive, following the receipt of the
Executive's written request, with requisite documentation regarding such
deductions.


(c) In addition to Section 10(a) above, the Executive acknowledges that the
nature of his employment is such that the Company cannot monitor his work hours.
Therefore, the laws and regulations of the Working and Rest Law 5711 – 1951
shall not apply to this Agreement and to the Executive’s relationship with the
Company. The Executive acknowledges and agrees that the Salary and benefits
provided for in this Agreement include a proper and just reward for the
requirements of the Executive’s position and status and his obligation to work
at irregular hours of the day and on rest days and holidays. Accordingly, the
Executive acknowledges that he shall not be entitled to any further remuneration
or payment whatsoever other than the Salary and/or benefits set out in this
Agreement.

 
-5-

--------------------------------------------------------------------------------

 


(d) Unless otherwise specifically set forth herein, the Salary shall serve as
the basis for deductions and contributions to the Insurance Scheme and to the
Education Fund (as defined below) and for the calculation of all social benefits
to which Executive is entitled hereunder.


11. Insurance and Social Benefits. (a) The Company will insure the Executive
under a "Manager's Insurance Scheme" (the "Insurance Scheme") and the Company
will contribute each month for the preceding month, (i) an amount equal to 5%
(five percent) of the Salary towards a fund for life insurance and pension; (ii)
an amount of up to 2.5% (two percent and one half of a percent) of the Salary
for a fund for the event of loss of working ability ("Ovdan Kosher Avoda")
provided however that in the event that the Company shall pay less then 2.5% for
“Ovdan Kosher Avoda”, the balance (up to 2.5%) shall be paid as a benefit to the
Executive; and (iii) an amount equal to 8 1/3% (eight percent and one third of a
percent) of the Salary towards a fund for severance compensation (the “Company’s
Severance Contribution”). Similarly, at the beginning of each month, the Company
shall deduct from the Salary an amount equal to 5% of the Salary for the
preceding month, and shall pay such amount as premium payable in respect of the
provident compensation component of the Insurance Scheme.


(b)           Additionally, the Company together with the Executive will
maintain an advanced study fund (“Education Fund”) (Keren Hishtalmut) for the
Executive. At the end of each month during the employment of Executive
hereunder, the Company shall contribute to such fund an amount equal to 7.5%
(seven percent and one half of a percent) of the Salary (the "Company's
Education Fund Contribution") and the Company shall deduct from the Salary an
amount equal to 2.5% (two percent and one half of a percent) of the Salary and
shall pay the same to the Education Fund. Notwithstanding the provisions of this
Section 11(b) to the contrary, in the event that the amounts paid by the Company
to the Education Fund exceed the maximum amount recognized for purpose of
exemption from tax by the Israeli tax authorities (the “Maximum Amount”), the
Executive may, in lieu of deposit of such surplus amounts into the Education
Fund, choose to have the Company pay to the Executive any amounts exceeding the
Maximum Amount, subject to applicable taxes.


 Additional Benefits


12.           Expenses. The Company will reimburse the Executive for business
expenses reasonably incurred by him in connection with the performance of his
duties hereunder, against valid invoices therefor furnished by the Executive to
the Company, all in accordance with the Company's policy as in effect from time
to time.


13.           Vacation. The Executive shall be entitled to the number of
vacation days per year as set forth in Exhibit A, as coordinated with the
Company. A "working day" shall mean Sunday to Thursday inclusive. The Executive
may carry forward the unused portion of such vacation, subject only to
limitations as provided by law.


14.           Sick Leave; Convalescence Pay. The Executive shall be entitled to
that number of paid sick leave per year as set forth in Exhibit A (with unused
days to be accumulated up to the limit set pursuant to applicable law), and also
to Convalescence Pay ("Dmei Havra'a") pursuant to applicable law.

 
-6-

--------------------------------------------------------------------------------

 
 
15.           Liability Insurance and Indemnity. Through the seventh anniversary
of the termination of this Agreement and for so long as any claim asserted prior
to such date has not been fully adjudicated by a court of competent
jurisdiction, the Company shall at all times maintain for the Executive
liability insurance coverage in respect of liabilities for actions and omissions
in connection with the discharge of his office as an officer (as such term is
defined in the Companies Law – 1999) of the Company with such coverage being
sufficient against such risks, casualties and contingencies and of such types
and amounts as are reasonable and customary for the size and scope of the
Company’s business. Additionally, the Executive shall be entitled to the benefit
of any indemnity conferred by the Company's Articles of Association and
permitted by applicable law.
 
16.           Company Automobile. During the term of this Agreement the Company
will provide the Executive with an automobile of make and model pursuant to
Company's automobile policy, but of a class not lower than a class 4, as adopted
from time to time by the Company (the "Car"). The Car shall belong to or be
leased by the Company and shall be registered in the Company’s name for use by
the Executive during the period of his employment with the Company. The Car will
be returned to the Company by the Executive immediately after termination of the
Executive's employment by the Company. The Company shall bear all the fixed and
variable costs of the Car, including licenses, insurance, fuel, regular
maintenance and repairs and the Company shall fully gross-up the Executive’s
Salary so that after making all required deductions on account of taxes in
respect of the Car for which the Executive would be liable (including deductions
applicable to additional sums payable under this sentence) the Executive will
not bear any taxes on account of the Car. The Company shall not, at any time,
bear the costs of any tickets, traffic offense or fines of any kind and
insurance self participation payment. Any expenses, payments or other benefits
that are made in connection with the Car (including any amounts to be grossed up
as aforesaid) shall not be regarded as part of the Salary, for any purpose or
matter, and no social benefits or other payments shall be paid on its account.
It is hereby agreed that the Executive may waive his right to receive the Car in
consideration for the receipt of additional salary in the amount determined by
the Company. The Executive shall take good care of the Car and ensure that the
provisions of the insurance policy and the Company’s rules relating to the Car
are lawfully and carefully observed. The Executive is aware that in order to
provide him with the Car the Company may lease the Car from a leasing company,
and the Executive undertakes to strictly comply with the provisions of the
leasing agreement.
 
17.           Mobile Phone. During the term of this Agreement, the Company shall
provide the Executive with a mobile phone, for use in connection with
Executive's duties hereunder, pursuant to Company's policy, as adopted from time
to time by the Company. The Company shall bear all expenses relating to the
Executive’s use and maintenance of the phone attributed to the Executive under
this Section 17, subject to such Company’s policy.
 
18.           Reserve Duty.  The Executive shall continue to receive the Salary
and such other benefits set forth in this Agreement provided for hereunder
during periods of military reserve duty. The Executive hereby assigns and
undertakes to pay to the Company any amounts received from the National
Insurance Institute as compensation for such reserve duty service.


Miscellaneous


20. The following provisions shall apply to this Agreement:
 
(a)
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Israel, without giving effect to the rules
respecting conflicts-of-law, and the competent courts of Tel-Aviv-Jaffa shall
have exclusive jurisdiction over all matters or disputes between the Executive
and the Company arising out of or in connection with this Agreement or the
Executive's employment with the Company.


 
-7-

--------------------------------------------------------------------------------

 
 
(b)
The provisions of this Agreement are in lieu of the provisions of any collective
bargaining agreement, and therefore, no collective bargaining agreement shall
apply with respect to the relationship between the Parties (subject to the
applicable provisions of applicable law).

 
(c)
No failure, delay or forbearance of either party in exercising any power or
right hereunder shall in any way restrict or diminish such Party's rights and
powers under this Agreement, or operate as a waiver of any breach or
nonperformance by either Party of any terms or conditions hereof.

 
(d)
In the event it shall be determined under any applicable law that a certain
provision set forth in this Agreement is invalid or unenforceable, such
determination shall not affect the remaining provisions of this Agreement,
unless the business purpose of this Agreement is substantially frustrated
thereby.

 
(e)
The preface and annexes, exhibits and schedules to this Agreement constitute an
integral and indivisible part hereof. The various paragraph and/or section
headings in this Agreement are for reference and convenience only and shall not
be considered in the interpretation hereof for any purpose and in no way alter,
modify, amend, limit, or restrict any contractual obligations of the Parties.

 
(f)
This Agreement, for the removal of doubt, together with all annexes, exhibits
and schedules hereto, constitutes the entire understanding and agreement between
the Parties hereto, supersedes any and all prior discussions, agreements and
correspondence with regard to the subject matter hereof, and may not be amended,
modified or supplemented in any respect, except by a subsequent writing executed
by both parties hereto.

 
(g)
References to a law or to a specific section thereof shall be construed as a
reference to such law, including any regulations promulgated thereunder, or
section, as the same may have been, or may from time to time be, amended,
succeeded or re-enacted.

 
(h)
The Parties agree that this Agreement constitutes, among others, notification in
accordance with the Notice to Executives (Employment Terms) Law, 2002. Nothing
in this Agreement shall derogate from the Executive’s rights according to
applicable law.



IN WITNESS WHEREOF, the parties have signed this Personal Employment Agreement
as of the date first hereinabove set forth.


Company:
Executive:
   
SUSPECT DETECTION SYSTEMS (SDS)
 
LTD.
Name:   Shabtai Shoval
By:  Shabtai Shoval
 
Title:  CEO
         
  /s/ Shabtai Shoval
 
  /s/ Shabtai Shoval
 
Signature
 
Signature
Date January 20, 2009
Date January 20, 2009
 

 
 
-8-

--------------------------------------------------------------------------------

 

Exhibit A
 
1.           Name of Executive:
Shabtai Shoval
   
2.           ID No. of Executive:
057076986
   
3.           Address of Executive:
Habsor St. 121
Shoham, Israel 60850
   
4.           Position in the Company:
Chief Executive Officer
   
5.           Under the Direct Direction of:
Board of Directors
   
6.           Commencement Date:
January 20, 2009
   
7.           Notice Period:
365 days
   
8.           Salary:
NIS 63,000
   
9.           Vacation Days Per Year:
22
   
10.         Sick Leave Days Per Year:
Pursuant to applicable law


 
-9-

--------------------------------------------------------------------------------

 

Exhibit B


Proprietary Information, Assignment of Inventions and Non-Competition Agreement
 
I, Shabtai Sohoval (the “Employee”) acknowledge that as a result of my
employment, I may develop, receive, or otherwise have access to confidential or
proprietary information, which is of value to Suspect Detection Systems (SDS)
Ltd. I therefore agree, as of the commencement of engagement between me and
Suspect Detection Systems (SDS) Ltd., regardless of the date of execution of the
Agreement, as a condition of my employment, as follows:
 
General
 
 
1.
Capitalized terms herein shall have the meanings ascribed to them in the
Personal Employment Agreement to which this Exhibit is attached (the
"Agreement"). For purposes of any undertaking of the Employee toward the
Company, the term "Company" shall include any subsidiaries and affiliates of the
Company.



Confidentiality; Proprietary Information
 
 
2.
"Proprietary Information" means confidential and proprietary information
concerning the business and financial activities of the Company, including,
without limitation, patents, patent applications, trademarks, copyrights and
other intellectual property, and information relating to the same, technologies
and products (actual or planned), know how, inventions, research and development
activities, inventions, trade secrets and industrial secrets, and confidential
commercial information such as investments, investors, employees, customers,
suppliers, marketing plans, etc., all the above - whether documentary, written,
oral or computer generated. Proprietary Information shall also include
information of the same nature which the Company may obtain or receive from
third parties.

 
 
3.
Proprietary Information shall not include information that (i) was known to
Employee prior to Employee's association with the Company, as evidenced by
written records; (ii) is or shall become part of the public domain except as a
result of the breach of the Agreement or this Exhibit by Employee; (iii)
reflects general skills and experience; (iv) reflects information and data
generally known in the industries or trades in which the Company operates; or
(v) Prior Inventions or Inventions resulting from Additional Activities.

 
 
4.
Employee recognizes that the Company received and will receive confidential or
proprietary information from third parties, subject to a duty on the Company's
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. In connection with such duties, such information shall
be deemed Proprietary Information hereunder, mutatis mutandis.

 
 
5.
Employee agrees that all Proprietary Information and ownership rights in
connection therewith shall be the sole property of the Company and its assigns.
At all times, both during the employment relationship and after the termination
of the engagement between the Parties, Employee will keep in confidence and
trust all Proprietary Information, and will not use or disclose any Proprietary
Information or anything relating to it without the written consent of the
Company, except as may be necessary in the ordinary course of performing
Employee's duties under the Agreement.


 
-10-

--------------------------------------------------------------------------------

 
 
 
6.
Upon termination of Employee's engagement with the Company, Employee will
promptly deliver to the Company all documents and materials of any nature
pertaining to Employee's engagement with the Company, and will not take with him
any documents or materials or copies thereof containing any Proprietary
Information.

 
 
7.
Reserved.

 
Disclosure and Assignment of Inventions
 
 
8.
"Inventions" means any and all inventions, improvements, designs, concepts,
techniques, methods, systems, processes, know how, computer software programs,
databases, mask works and trade secrets, whether or not patentable,
copyrightable or protectable as trade secrets; "Company Inventions" means any
Inventions that are made or conceived or first reduced to practice or created by
Employee, whether alone or jointly with others, during the period of Employee's
engagement with the Company, and which: (i) result from work performed by
Employee for the Company and (ii) relate to the field of business of the
Company.

 
 
9.
Employee hereby confirms that all rights that he may have had at any time in any
and all Company's Inventions are, and have been from inception, in the sole
ownership of the Company, including during the process of its incorporation. If
ever any doubt shall arise as to the Company’s rights or title in any Invention
and it shall be asserted that the Employee, allegedly, is the owner of any such
rights or title, then Employee hereby irrevocably transfers and assigns in whole
to the Company without any further royalty or payment any and all rights, title
and interest in any and all Inventions (other than Prior Inventions or
Inventions resulting from Additional Activities).  Employee has attached hereto,
as Schedule A, a complete list of all Inventions to which he claim ownerships
(the “Prior Inventions”) and that he desires to remove from the operation of
this Agreement, and acknowledges and agrees that such list is complete. If no
such list is attached to this Agreement, Employee represents that he has no such
Inventions at the time of signing this Agreements. The Prior Inventions, if any,
patented or unpatented, are excluded from the scope of this Agreement. If, in
the course of employment with the Company, Employee incorporates a Prior
Invention into a Company product, process or machine, the Company is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to make, have made, modify, use and sell such Prior
Invention.  Notwithstanding the foregoing, Employee agrees that he will not
incorporate, or permit to be incorporated, Prior Inventions in any Company
Inventions without the Company's prior written consent. Employee hereby
represents and undertakes that none of his previous employers or any entity with
whom he was engaged, has any rights in the Inventions or Prior Inventions and
such employment with the Company will not grant any of them any right in the
results of the Employee’s work.


 
-11-

--------------------------------------------------------------------------------

 
 
 
10.
Employee undertakes and covenants he will promptly disclose in confidence to the
Company all Inventions deemed as Company Inventions. The Employee agrees and
undertakes not to disclose to the Company any confidential information of any
third party and, in the framework of his employment by the Company, not to make
any use of any intellectual property rights of any third party.

 
 
11.
Employee hereby irrevocably transfers and assigns to the Company all patents,
patent applications, copyrights, mask works, trade secrets and other
intellectual property rights in any Company Invention wherever existing, and any
and all moral rights that Employee may have in or with respect to any Company
Invention wherever existing. Any assignment of copyright hereunder (and any
ownership of a copyright as a work made for hire) includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as or referred to as “moral rights” (collectively “Moral Rights”).  To the
extent such Moral Rights cannot be assigned under applicable law and to the
extent the following is allowed by the laws in the various countries where Moral
Rights exist, Employee hereby irrevocably waives such Moral Rights and consents
to any action of the Company that would violate such Moral Rights in the absence
of such consent. For the removal of any doubt, it is hereby clarified that the
provisions contained in Section 8 of this Exhibit and this Section ‎11 will
apply also to any "Service Inventions" as defined in the Israeli Patent Law,
1967 (the "Patent Law").  However, in no event will such Service Invention
become the property of the Employee and the provisions contained in
Section 132(b) of the Patent Law shall not apply unless the Company provides in
writing otherwise.  The Employee will not be entitled to royalties or other
payment with regard to any Prior Inventions, Company Inventions, Service
Inventions or any of the intellectual property rights set forth above, including
any commercialization of such Prior Inventions, Company Inventions, Service
Inventions or other intellectual property rights.

 
 
12.
Employee agrees to assist the Company, at the Company's expense, in every proper
way to obtain for the Company and enforce patents, copyrights, mask work rights,
and other legal protections for the Company Inventions in any and all countries.
Employee will execute any documents that the Company may reasonably request for
use in obtaining or enforcing such patents, copyrights, mask work rights, trade
secrets and other legal protections. Such obligation shall continue beyond the
termination of Employee's engagement with the Company. The Company shall
compensate Employee at a reasonable rate after termination of Employee's
engagement with the Company for the time actually spent by Employee at the
Company's request on such assistance.

 
Employee hereby irrevocably designates and appoints the Company and its
authorized officers and agents as Employee's agent and attorney in fact, coupled
with an interest to act for and on Employee's behalf and in Employee's stead to
execute and file any document needed to apply for or prosecute any patent,
copyright, trademark, trade secret, any applications regarding same or any other
right or protection relating to any Proprietary Information (including Company
Inventions), and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyrights, trademarks, trade secrets or
any other right or protection relating to any Proprietary Information (including
Company Inventions), with the same legal force and effect as if executed by
Employee himself.
 
 
-12-

--------------------------------------------------------------------------------

 

Non-Competition
 
13.
In consideration of Employee's terms of employment hereunder, which include
special compensation for his undertakings under this Section 13 and the
following Section 14, and in order to enable the Company to effectively protect
its Proprietary Information, Employee agrees and undertakes that he will not, so
long as the Agreement is in effect and for a period of twelve (12) months
following termination of the Agreement, for any reason whatsoever, directly or
indirectly, in any capacity whatsoever, engage in, become financially interested
in, be employed by, or have any connection with any business or venture that is
engaged in any activities competing with the activities of the Company.

 
14.
Employee agrees and undertakes that during the employment relationship and for a
period of twelve (12) months following termination of this engagement for
whatever reason, Employee will not, directly or indirectly, including personally
or in any business in which Employee may be an officer, director or shareholder,
solicit for employment any person who is employed by the Company, or any person
retained by the Company as a consultant, advisor or the like who is subject to
an undertaking towards the Company to refrain from engagement in activities
competing with the activities of the Company (for purposes hereof, a
"Consultant"), or was retained as an employee or a Consultant, during the six
months preceding termination of Employee's employment with the Company.



Reasonableness of Protective Covenants
 
15.
Insofar as the protective covenants set forth in this Exhibit are concerned,
Employee specifically acknowledges, stipulates and agrees as follows: (i) the
protective covenants are reasonable and necessary to protect the goodwill,
property and Proprietary Information of the Company, and the operations and
business of the Company; and (ii) the time duration of the protective covenants
is reasonable and necessary to protect the goodwill and the operations and
business of Company, and does not impose a greater restrain than is necessary to
protect the goodwill or other business interests of the Company. Nevertheless,
if any of the restrictions set forth in this Exhibit is found by a court having
jurisdiction to be unreasonable or overly-broad as to geographic area, scope or
time or to be otherwise unenforceable, the Parties hereto intend for the
restrictions set forth in this Exhibit to be reformed, modified and redefined by
such court so as to be reasonable and enforceable and, as so modified by such
court, to be fully enforced.



Remedies for Breach
 
16.
Employee acknowledges that the legal remedies for breach of the provisions of
this Exhibit may be found inadequate and therefore agrees that, in addition to
all of the remedies available to Company in the event of a breach or a
threatened breach of any of such provisions, the Company may also, in addition
to any other remedies which may be available under applicable law, obtain
temporary, preliminary and permanent injunctions against any and all such
actions.

 
 
-13-

--------------------------------------------------------------------------------

 

Intent of Parties
 
17.
Employee recognizes and agrees: (i) that this Exhibit is necessary and essential
to protect the business of Company and to realize and derive all the benefits,
rights and expectations of conducting Company’s business; (ii) that the area and
duration of the protective covenants contained herein are in all things
reasonable; and (iii) that good and valuable consideration exists under the
Agreement, for Employee's agreement to be bound by the provisions of this
Exhibit.



Notification of New Employer
 
18.
In the event that Employee leaves the employ of the Company, Employee hereby
consents to the notification to any new employer of Employee of Employee’s
rights and obligations under the Agreement and this Exhibit.



Survival.
 
19.
The provisions of this Exhibit B shall survive the termination of Employee’s
employment, termination of the Agreement or any renewal thereof, and/or the
assignment of this Agreement by the Company to any successor in interest or
other assignee.



I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.


ACCEPTED AND AGREED TO:


Shabtai Shoval
 
[Employee]
 

 
 
-14-

--------------------------------------------------------------------------------

 

SCHEDULE A
TO EMPLOYEE PROPRIETARY INFORMATION, NON-COMPETITION AND
INVENTIONS AGREEMENT


The following is a complete list of all Prior Inventions that have been made or
conceived or first reduced to practice by me or jointly with others prior to the
term of my Employment Agreement with the Company, that I desire to remove from
the operation of the Employee Proprietary Information, Non-Competition and
Inventions Agreement:


Any Inventions that are not in the field of automated screening and
interrogation systems for detection of hostile acts or intent of individuals
and/or systems that use biometric sensors and parasympathetic output to monitor
stimulated reaction of individuals to verbal and visual stimuli including
Inventions relating to systems using soft decision making algorithms for
analyzing and self learning capabilities.


Shabtai Shoval
 
January 20, 2009
 
Employee (Signature)
Date

 
 
-15-

--------------------------------------------------------------------------------

 